Jackson, Chief Justice.
This was an appeal from the justice’s court, and tried before a judge pro hac vice in the superior court.
1. There was no need of that judge being sworn. The law does not require it, probably because the oath taken b.y. all attorneys at law when admitted to practice was deemed by the legislature sufficient to bind their con, science in the discharge of all duties devolved by law on those officers of court. No objection was made on this ground until after -verdict, which strengthens the point against plaintiff in error, but. it is enough to sustain the ruling below to say that the statute does not require a special oath.
2. The summons which the justice issued was properly amended. The- defendant appeared under it, it answered the object of bringing him to court, and the summons, itself merely omitted the name of the county, being written “ county county,” instead.of.,“ Crawford county.” It; was a mere irregularity, and did not hurt the defendant.
3. The charge requiring proof that the fertilizer was not inspected, branded, etc., beyond a reasonable doubt, was, error. Such is the,rule in all criminal cases, but it does not extend to civil casesCode, §3749, makes the distinction between the: two, and requires stronger evidence in: criminal than in civil .cases, and the reference to decisions, Of..this court.cited under that section of the Code will show,-the uniformity of the requirement in criminal cases of evidence beyond a reasonable doubt.
*515It is true that in equity cases and in libel or slander for perjury or false swearing, two witnesses, or one and strong corroborating circumstances, are necessary to overcome a sworn answer when discovery i-s prayed or not waived, and to prove perjury or false swearing; for the reason that there is but oath to oath, if one witness only is relied upon ; therefore it takes another witness or corroboration to overcome the party whose oath is attacked. But all other civil cases stand on mere preponderance of testimony.
Judgment reversed.